Citation Nr: 1709575	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  00-09 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to the service-connected bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral arm disability, to include as secondary to the service-connected bilateral shoulder disability.

3.  Entitlement to service connection for arthritis of the bilateral wrists and hands.

4.  Entitlement to service connection for a musculoskeletal disability other than the elbows, wrists, arms, hands, shoulders or cervical spine, claimed as due to chemical exposure in service.

5.  Entitlement to service connection for a genitourinary disability other than erectile dysfunction, to include prostate cancer, claimed as due to chemical exposure in service.

6.  Entitlement to an effective date earlier than October 25, 2011, for a 30 percent rating for the service-connected sinusitis/rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in April 2000 and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

In a May 2014 decision, the Board denied service connection for the five service connection claims listed on the title page.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision in May 2016 and remanded the issues to the Board for further development.

In December 2016, the Veteran waived review by the RO of the additional evidence he submitted since the most recent supplemental statement of the case (SSOC) in February 2013.  The Board will consider the additional evidence in addressing the appeal.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the bilateral elbow and bilateral arm claims.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's bilateral elbow disability is etiologically related to his service-connected bilateral shoulder disabilities.

2.  The Veteran's bilateral arm disability is etiologically related to his service-connected bilateral shoulder disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral elbow arthritis, as associated with service-connected bilateral shoulder disabilities, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for bilateral arm arthritis, as associated with service-connected bilateral shoulder disabilities, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran asserts that his claimed bilateral elbow and arm disabilities are secondary to his service-connected shoulder disabilities.  The Board notes a March 2005 rating decision granted service connection for the right shoulder disability and an August 2009 rating decision granted service connection for the left shoulder disability.

The Veteran's service treatment records are silent for any complaints or treatment regarding the arms or elbows during service.  This includes his June 1962 separation examination in which the upper extremities were noted to be clinically normal on examination.  

Post-service records include a December 1999 VA medical record which indicated right arm pain possibly due to osteoarthritis.  The Veteran received treatment in April 2002 by Dr. F.C. for right elbow pain and x-rays confirmed arthritis in the elbow.  The Veteran reported having symptoms for the past 42 years, since age 25. Dr. C. reported that it is possible the Veteran's complaints may be related to service.

During his August 2002 RO hearing, the Veteran asserted he had left arm problems that were caused by the impairment from his right arm injury.  An April 2005 record from Dr. J.Z. indicated it is possible that overuse of the Veteran's left arm had been necessitated by the injury to the right arm.

The Veteran was afforded a VA examination of the joints in May 2007 in which he reported bilateral elbow pain for the past 40 years, not associated with any specific injury.  Upon examination, the examiner reported x-ray of the elbows was unremarkable.  The examiner diagnosed bilateral elbow tendonitis and stated such disorder was not likely related to the service-connected right shoulder disability.

The Veteran submitted private medical records from Dr. B.S. in March 2008.  Dr. S. indicated the Veteran had arthritis in right elbow due to four factors: (1) injuries in basic training; (2) small ganglia around the fingers on both hands and other parts of the body; (3) the service-connected right shoulder disability; and, (4) reinjury to the hands, wrists and elbow during service.

The Veteran underwent another VA examination in November 2008 in which the Veteran reported he began experiencing elbow pain during basic training.  The examiner indicated a normal bilateral elbow examination.  Following a March 2010 Board remand, a November 2010 VA examiner also noted a normal bilateral elbow examination.

Thereafter, the Veteran's private physician Dr. S. submitted a January 2012 opinion in which he reported the Veteran's osteoarthritis of the elbows should be service-connected as related to injuries in basic training, as well as secondary to the right shoulder disability.  He noted the Veteran was affected by osteoarthritis in three metacarpal phalangeal joints and carpometacarpal joints in his hands, shoulders, elbows and wrists.  He stated these areas of the body are rare sites of osteoarthritis unless related to injury or trauma, according to medical literature in support.  He further indicated the Veteran has limited motion of his right arm which is related to limited motion of the left arm, as well as related to the right shoulder disability.  He concluded the Veteran should be entitled to service connection for bilateral elbow and arm disabilities.

The claims were remanded by the Board in May 2012 and the Veteran was afforded a June 2012 VA examination.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the bilateral elbows.  The examiner stated there is less than a 50-50 chance the Veteran's elbow and forearm pain are related to the service-connected shoulder injuries.  He further noted the Veteran's subjective complaints are disproportionate to the objective findings of mild DJD consistent with age.

Private physician Dr. S. thereafter submitted a March 2013 opinion in which he indicated the Veteran has arthritis and limited motion in both elbows and arms.  His rationale included that the Veteran's service-connected bilateral shoulders further aggravated the elbow and arm disorders due to the limited movement of the elbows and arms to prevent additional pain to the shoulders.  He stated "therefore, the elbows disability is secondary to the shoulders service-connected disability."  He provided a similar conclusion in regard to the Veteran's bilateral arm conditions.

In consideration of the evidence of record, the Board finds that the Veteran's bilateral elbow and arm disabilities, currently diagnosed as arthritis, are etiologically related to his service-connected bilateral shoulder disabilities.  There is a conflict of medical evidence and multiple theories of entitlement to service connection posed by the Veteran throughout the record.  However, the Board determines the evidence has reached a level of equipoise.  The Board finds the evidence supports a causal relationship between his current bilateral elbow and arm disabilities and his long time service-connected shoulder disabilities.

The VA opinions are in contrast to the Veteran's private physician, Dr. S.  However, the medical evidence supports that the Veteran has impairment in both upper extremities and at least a causal relationship between those disabilities and his shoulder conditions.  The Board finds the March 2013 opinion from Dr. S. persuasive.  He provided a well-reasoned and logical rationale which indicated the Veteran's elbow and arm motion was limited to compensate for and prevent additional pain to his shoulders.  The physician further noted the elbow and arm disorders are related to the shoulder disabilities.  Therefore, the Board finds the evidence of record overall supports the bilateral arm and elbow disabilities are related to the service-connected shoulders, at least to an evidentiary position of equipoise.

Therefore, when resolving reasonable doubt in the Veteran's favor, his bilateral arm and elbow disabilities are found to be related to his service-connected bilateral shoulder disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for bilateral arm and elbow disabilities-best characterized as arthritis-is warranted on a secondary basis.  

The Board notes that arthritis of the elbow and arm, in conjunction with the Veteran's already service-connected shoulder disabilities may result in overlapping symptomatology, which is to be avoided.  See 38 C.F.R. § 4.14.  However, since the disabilities could result in different symptoms, and because rating disabilities is a new downstream issue for the RO, service connection is not improper in this case.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).


ORDER

Service connection for bilateral elbow arthritis, as secondary to the service-connected bilateral shoulder disability, is granted.

Service connection for bilateral arm arthritis, as secondary to the service-connected bilateral shoulder disability, is granted.


REMAND

Pursuant to the Court's May 2016 Memorandum Decision, when previously denying the Veteran's claims in May 2014, the Board failed to adequately explain its reasons and bases for the denials.  The current decision above grants service connection for the Veteran's disabilities of the bilateral elbows and arms.  Thus, the Board is tasked with readjudicating the remaining claims on appeal, to include specific consideration of the evidence highlighted by the Court.  Additionally, since the Board's May 2014 decision, evidence relevant to the Veteran's claims has been received and is addressed below.

A.  Arthritis of the Bilateral Wrists and Hands

The Court determined the Board failed to provide an adequate statement of reasons or bases in determining the Veteran's current hands and wrists disabilities are not related to service, to include ganglion cysts the Veteran suffered from during service.  Although the Veteran is not service connected for ganglion cysts, this condition was present in service.  Thus, ganglion cysts present during service may serve as the in-service incident in regard to a direct service connection theory of entitlement.

Therefore, an additional VA opinion is required to determine if the Veteran's bilateral hands and wrists conditions are related to service, to include his ganglion cysts condition present during service and thereafter.

B.  Genitourinary Disability

With regard to the Veteran's genitourinary disability, the Court agreed with the Secretary that the May 2014 Board's decision failed to comply with the prior remand orders.  The Board relied on the June 2012 VA opinion which did not discuss the Veteran's use of the prescription drug Asterol in service.  The Veteran took Asterol in service and for approximately fifteen years thereafter, before the drug was removed from the market because it was found to be neurotoxic.

Further, the Board received a March 2014 medical report related to the Veteran's genitourinary claim which indicated he has been diagnosed with prostate cancer.  Thus, as noted on the title page, the diagnosed prostate cancer has been included in the Veteran's claim of service connection for a genitourinary disability.

Additionally, the Veteran submitted new evidence in December 2016, including that which supports that he may have been exposed to pesticides during service.  He indicated in December 2016 that his service included time at various military bases which were sprayed with many pesticides and chemicals containing toxins.

Therefore, an additional VA opinion is required to determine if the Veteran's genitourinary disability, to include prostate cancer, is related to service.  The opinion requires a discussion about a possible relationship between a genitourinary disability and his pesticide exposure in service.  The reviewer should also opine about a possible relationship between a genitourinary disability and the Veteran's in-service and post-service use of the drug Asterol.

C.  A Musculoskeletal Disability other than the Elbows, Wrists, Arms, Hands, Shoulders or Cervical Spine

The Court determined the Board failed to provide an adequate statement of reasons and bases in rejecting favorable evidence when denying the Veteran's musculoskeletal claim.  In the May 2014 decision, the Board determined the Veteran's account of exposure to pesticides and other harmful toxins in service was inconsistent with his military occupational specialty.  The Court determined the Board failed to discuss the evidence the Veteran submitted indicating that pesticides were used where he was stationed during service.

As noted above, the Veteran also submitted new evidence in December 2016, including that which supports that he may have been exposed to pesticides during service.  He indicated in December 2016 that his service included time at various military bases which were sprayed with many pesticides and chemicals containing toxins.

Therefore, an additional VA examination is required to determine if the Veteran has a diagnosed musculoskeletal disability other than elbows, wrists, arms, hands, shoulders and the cervical spine.  The examiner should discuss a possible relationship between pesticide exposure in service and a musculoskeletal disability.  He or she should discuss whether exposure to pesticides in service may have been exacerbated by his later exposure to toxins and chemicals while working at a plant in Brooklyn, New York.

D.  Earlier Effective Date for Sinusitis/Rhinitis

Lastly, the RO issued a rating decision in November 2011 that granted service connection for sinusitis/rhinitis and assigned an initial evaluation of 10 percent effective from September 17, 1997, increasing to 30 percent effective from October 25, 2011.  This was followed by a notice of disagreement (NOD).  In May 2014, the Board remanded the issue of entitlement to an earlier effective date than October 25, 2011 for the 30 percent rating, for the Veteran's service-connected sinusitis/rhinitis.  To date, the file does not reflect that an SOC has been issued with regard to this issue.  See Manlincon v. West 12 Vet. App. 238 (1999).  Thus, the issue must be remanded for completion of this action.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran an SOC on his claim for entitlement to an effective date earlier than October 25, 2011, for a 30 percent rating for the service-connected sinusitis/rhinitis, so that he may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the June 11, 2012 hands and wrists VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the etiology of the Veteran's bilateral hands and wrists disabilities.  The need for an additional in-person examination should be determined by the examiner.

Accordingly, the reviewer is asked to review all relevant records.  Based on this review, the reviewer is asked to clarify whether the Veteran's bilateral hands and/or wrists conditions were caused by or are related to his in-service ganglion cysts condition.  

The reviewer should discuss the relevant evidence, including the June 2012 VA opinion, as well as the private medical opinions in support of the Veteran's contentions from his physician, Dr. B.S.

The reviewer should articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support their findings, and (2) explain how the facts and information justify their findings.

A thorough rationale should be provided for all conclusions.  If this information cannot be provided, the reviewer is asked to explain why such information could not reasonably be provided.

3.  The Veteran's claims folder must then be returned to the VA examiner who conducted the June 11, 2012 urology VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the etiology of the Veteran's genitourinary disability.  The need for an additional in-person examination should be determined by the examiner.

Accordingly, the reviewer is asked to review all relevant records.  Based on this review, the reviewer is asked to clarify his prior opinion as to whether the Veteran's genitourinary disability, to include prostate cancer, is related to service.

The reviewer should discuss the Veteran's potential in-service exposure to pesticides in regard to the genitourinary disability, to include a discussion of the December 2016 evidence submitted.  He should also discuss a possible relationship between the Veteran's in-service and post-service use of Asterol and whether that led to a genitourinary disability.

The reviewer should articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support their findings, and (2) explain how the facts and information justify their findings.

A thorough rationale should be provided for all conclusions.  If this information cannot be provided, the reviewer is asked to explain why such information could not reasonably be provided.

4.  The Veteran should also be scheduled for an appropriate VA examination to determine if a musculoskeletal condition is present other than for the elbows, wrists, arms, hands, shoulders or cervical spine.

If so, the examiner should determine if it is at least as likely as not that any disability identified is related to service, including potential pesticide exposure during service.

The examiner should discuss if the Veteran's exposure to pesticides in service may have been exacerbated by his later pesticide exposure working in a Brooklyn plant.  The Veteran's December 2016 evidence submitted should be acknowledged and discussed.  The examination report should include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


